By Judge William N. Alexander, II
I have located a copy of the Nationwide Intercompany Arbitration Agreement.
I have serious concerns about the constitutionality of Va. Code § 38.2-2231.1 believe die Section violates Article I, Section 11, of the Virginia Constitution. Our Constitution guarantees the right to a trial by a jury in those cases where that right existed when the Constitution of Virginia was adopted. Bowman v. Virginia State Entomologist, 128 Va. 351, 372 (1920). The constitutional provision is applicable to common law actions seeking damages. O’Brien v. Snow, 215 Va. 403, 405 (1974). The arbitration agreement provided for by § 38.2-2231 provides for a mandatory arbitration, does away with the right to a jury trial, and provides no right to appeal or a judicial review of the arbitrator’s decision.
Because of the constitutional concerns, I will not require that the parties submit to the mandatory and binding arbitration required by the Statute. The litigation shall proceed, and the motion to dismiss will be denied.